In an action for damages for breach of an express oral contract between the plaintiff and defendants, the complaint alleged in four separate causes of action separate breaches of that contract by the defendants, each breach resulting in alleged damage to the plaintiff in a specified sum. An order was duly made and entered denying defendants’ motion to dismiss the complaint (1) upon the ground that it did not state facts sufficient to constitute a cause of action (Rules Civ. Prac. rule 106, subd. 5); (2) upon the ground that the pleaded contract was unenforceable under the provisions of the Statute of Frauds (Rules Civ, Prac. *803rule 107, subd. 8); and (3) upon the ground that the amount of damages sought to be recovered in the complaint exceeds the amount set forth in the summons. From that order defendants appeal. Order affirmed, with ten dollars costs and disbursements, with leave to defendants to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.